Citation Nr: 1504447	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-50 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, evaluated as 20 percent disabling, prior to May 9, 2012.

2.  Entitlement to an increased rating for lumbar strain with degenerative arthritis and degenerative disc disease, evaluated as 40 percent disabling since, May 9, 2012.

3.  Entitlement to an increased rating for degenerative arthritis of the left knee status post meniscectomy with removal of loose bodies times two with a scar, evaluated as 30 percent disabling, prior to May 9, 2012.  

4.  Entitlement to an increased rating for left knee instability and subluxation with laxity, evaluated as 20 percent disabling, since May 9, 2012.  

5.  Entitlement to an increased rating for limitation of flexion of the left knee, evaluated as 10 percent disabling, since May 9, 2012.  

6.  Entitlement to an increased rating for limitation of extension of the left knee, evaluated as 10 percent disabling, since May 9, 2012.  
7.  Entitlement to an increased rating for degenerative arthritis of the right knee, evaluated as 10 percent disabling.  

8.  Entitlement an increased rating for recurrent subluxation of the right knee, evaluated as 10 percent disabling.  

9.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity.  

10.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity.  

11.  Entitlement to an initial rating higher than 10 percent for left knee scars.  

12.  Entitlement to an effective date, prior to May 9, 2012, for the grant of service connection for radiculopathy of the left lower extremity.  

13.  Entitlement to an effective date, prior to May 9, 2012, for the grant of service connection for radiculopathy of the right lower extremity.  

14.  Entitlement to an effective date prior to May 9, 2012, for the grant of service connection for scars of the left knee.  

15.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Cummins B. Jones, Attorney at Law



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978; from December 1979 to December 1981; and from July 1982 to September 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2009 and May 2011 rating decisions of the Los Angeles, California, and Atlanta, Georgia, Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

In his December 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of a scheduled hearing in October 2013 by letter in September 2013, but the hearing was cancelled.  In February 2014, the Veteran withdrew his hearing request.  Then another Board hearing was apparently scheduled for October 2014 for which the Veteran failed to report.

A May 2011 rating decision reflects a denial of a rating higher than 30 percent for degenerative arthritis of the left knee status post meniscectomy with removal of loose bodies times two with a scar; higher than 10 percent for degenerative arthritis of the left knee with laxity; higher than 20 percent for lumbar strain; higher than 10 percent for degenerative arthritis of the right knee; and higher than 10 percent for recurrent subluxation of the right knee.  Service connection for radiculopathy of the right and left lower extremity was denied.  

In April 2012, the Veteran filed a notice of disagreement (NOD) with respect to the denial of higher ratings for his service-connected lumbar sprain and right and left knee disabilities in the May 2011 rating decision.  A statement of the case (SOC) was issued in April 2013.  The Board construes the VA Form 21-4148 received on May 24, 2013, as a substantive appeal with respect to the May 2011 rating decision as it relates to increased ratings for lumbar strain and right and left knee disabilities.  Thus, the Board has jurisdiction over the appeals and the issues are reflected on the title page. 

In addition, a May 2013 rating decision reflects that, effective May 9, 2012, the lumbar strain with degenerative arthritis and degenerative disc disease was increased to 40 percent.  Effective May 9, 2012, degenerative arthritis of the left knee with laxity associated with degenerative arthritis status post meniscectomy with removal of loose bodies, times two with a scar was recharacterized as left knee instability and subluxation with laxity, and the rating was increased to 20 percent.  In addition, service connection was granted for limitation of flexion of the left knee due to degenerative arthritis, effective May 9 2012, and an initial 10 percent rating was assigned.  Service connection was also granted for limitation of extension of the left knee due to degenerative arthritis, effective May 9, 2012, and an initial 10 percent rating was assigned.  Because the increases/separate ratings granted in the May 2013 rating decision do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In addition, the May 2013 rating decision reflects that service connection was granted for left knee scars, and radiculopathy of the left lower extremity and of the right lower extremity.  The Board construes the VA Form 21-4148 received on May 24, 2013, together with the February 2013 "addendum" referenced therein, as a NOD with the effective dates assigned for both the grants of service connection and the initial ratings assigned.  The filing of a NOD confers jurisdiction on the Board, and the next step is for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Thus, the issues are reflected on the title page.

A May 2014 rating decision reflects service connection was granted for depressive disorder.  This represents a full grant of the benefit sought with respect to that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

The Veteran seeks higher ratings for service-connected disability of the lumbar spine and the right and left knee, as well as an award of a TDIU.  A November 2014 VA Form 21-4142 reflects the Veteran's report of having recent treatment at the Atlanta VA Medical Center in Decatur, Georgia.  VA has a duty to obtain relevant records.  

With respect to a TDIU, the Board notes that the Veteran has a combined 100 percent rating for service-connected disabilities, from November 19, 2012.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the decision in Bradley v. Peake, 22 Vet. App. 280 (2008), recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  An opinion in that regard has not been obtained.  

In addition, the Veteran meets the threshold criteria for a TDIU during the appeal period, prior to November 19, 2012.  Although the record reflects that the Veteran has been retired since approximately 2008, the question in a TDIU claim is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Because the outcome of the increased rating claims on appeal may have an impact on the issue of entitlement to a TDIU, the Board finds the increased rating claims to be inextricably intertwined with that of entitlement to TDIU.  Additionally, the TDIU should also be retrospective in nature to allow for consideration of this prior period when the Veteran's rating was less than 100 percent.

In addition, the April 2013 supplemental SOC (SSOC) reflects that the Veteran is participating in a VA Vocational Rehabilitation and Education Program.  The vocational rehabilitation folder is to be associated with the record.  

As noted in the introduction, the record reflects the Veteran filed a NOD with the effective date assigned for the grant of service connection for radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, and left knee scars, as well as with the initial evaluations assigned.  A SOC pertaining to entitlement to an effective date, prior to May 9, 2012, for the grant of service connection for radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, and left knee scars, and entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity, an initial rating higher than 20 percent for radiculopathy of the right lower extremity, and an initial rating higher than 10 percent for scars of the left knee is not associated with the record.  See Manlincon, 12 Vet. App. at 238; Holland, 10 Vet. App. at 436.  Thus, a SOC should be issued on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC with respect to an effective date prior to May 9, 2012, for the grant of service connection for radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, and scars of the left knee, as well with respect to initial evaluations assigned, to include notification of the need to timely file a substantive appeal to perfect the appeal on the issues.

2.  Obtain complete VA treatment records from the Atlanta VA Medical Center in Decatur, Georgia.

3.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the claims file.  

4.  After completion of the above development, schedule the Veteran for a VA examination, to be conducted, if possible, by a vocational specialist, to determine entitlement to TDIU.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination report. The examiner should conduct any appropriate tests and studies required. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, have rendered him unable to secure or follow a substantially gainful occupation.

If this is so, the examiner should determine retrospectively when this occurred if possible and whether any one service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.

In offering this impression, the examiner must take into consideration the Veteran's level of education, training and previous work experience. 

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of:  depressive disorder; lumbar strain with degenerative arthritis and degenerative disc disease; degenerative arthritis of the left knee, including instability with laxity, limitation of flexion, limitation of extension, and scar; degenerative arthritis of the right knee; right knee subluxation; left lower extremity radiculopathy; right lower extremity radiculopathy; and hypertension.

All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

5.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

